conan ASE. 4:21-cr-40007-SOH. Document.38... Filed. 07/23/21. Page 1 of 1 PagelD#:.101. 000

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

TEXARKANA DIVISION
UNITED STATES OF AMERICA PLAINTIFF
v. Case No. 4:21-cr-040007-001
LYNNEL ANTWAN WATKINS DEFENDANT
ORDER

The following documents and items have been reviewed in camera by the Court in
consideration of the Motion to Compel (ECF No. 28) and are being filed under seal:

1. The thumb drive provided by the Government with all of the discovery material, redacted
and unredacted contained on it.

2. DEA report dated 2-25-21, unredacted version
3. DEA report dated 3-1-21, redacted version

4. DEA report dated 3-1-21, unredacted version
5. DEA report dated 4-2-21, redacted version

6. DEA report dated 4-2-21, unredacted version

DATED this 23th day of July 2021.

si Barry AA. Brpaxt
HON. BARRY A. BRYANT
UNITED STATES MAGISTRATE JUDGE
